Citation Nr: 1609318	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 20 percent for residuals of a right hand laceration with a surgical repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1989 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In May 2015, the case was remanded for a videoconference to be scheduled because VA was unable to produce a recording or transcript of a September 2014 Travel Board hearing due to technical difficulties and the Veteran elected to appear at a Board videoconference hearing.  Additional evidence, including various lay statements from people who know the Veteran, was submitted into the record after the appeals were certified to the Board in June 2014.  However, the Veteran waived RO review of such evidence in a September 2014 statement.  See 38 C.F.R. § 20.1304.  In November 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted a letter from a friend with a waiver of RO review.  Following the hearing, the record was held open for 60 days for the submission of additional evidence.  Additional evidence, including VA treatment records, was received by the Board in November 2015 with a waiver of RO consideration.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The Board has characterized the issue accordingly.

In an April 2013 statement, the Veteran sought service connection for right hand carpal tunnel syndrome secondary to her service-connected right hand disability.  The issue of entitlement to service connection carpal tunnel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues of entitlement to service connection for a psychiatric disability and entitlement to an initial rating in excess of 20 percent for residuals of a right hand laceration with surgery.

An October 2013 VA mental health note indicates the Veteran receives Social Security Administration (SSA) disability benefits.  Medical records considered in connection with an SSA determination are constructively of record and must be secured.  

In her February 2013 notice of disagreement, the Veteran reported she had undergone psychiatric treatment at a Vet Center associated with the American Lake VA medical center in Tacoma, Washington since February 2010.  Such treatment records have not been associated with the record.  As records from this period not already associated with the claims folder could contain pertinent information, and VA records are constructively of record, they must be secured.  Updated VA treatment records should also be associated with the claims file on remand.  

At the November 2015 Board hearing, the Veteran testified her service-connected right hand disability had increased in severity since she was most recently afforded an examination specific to that disability in August 2012.  She underwent a peripheral nerve examination in March 2014.  Carpal tunnel syndrome was diagnosed, but the examiner did not address the effect, if any, of the Veteran's service-connected residuals of a right hand laceration and surgery on the radial nerve.  Accordingly, the Board finds another examination is needed to determine the current severity of her service-connected right hand disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. After obtaining any necessary authorization, please obtain any and all of the Veteran's records of treatment at the Vet Center in Tacoma, Washington since 2010.

3.  Please obtain any VA treatment records relating to treatment for her right hand and any psychiatric disability from September 2013 to the present that have not been associated with the record, including records from the VA Puget Sound Health Care System.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.

4. Then arrange for the Veteran undergo a neurologic examination to determine the current level of impairment due to her service-connected residuals of a right hand laceration and surgical repair with medial and radial nerve neuropathy.  The entire record must be reviewed by the examiner. 

(a) The examiner should specify any and all nerves affected, including radial and median, and their degree of lost or impaired function.  To that end, descriptions of impairment characterized as mild, moderate, and severe would be especially helpful.  It should also be noted whether or not any nerve involvement is wholly sensory.  

(b) The examiner is requested to indicate whether there is a clear distinction between the service-connected medial and radial nerve neuropathy and the diagnosis of carpal tunnel syndrome.  If so, the examiner is requested to identify the symptoms attributable to the service-connected medial and radial nerve neuropathy and to separately identify the symptoms attributable to carpal tunnel syndrome.  Please consider and address as necessary the March 2014 VA examination report, which indicated that some of the Veteran's neurological issues may be related to carpal tunnel syndrome.

The examiner should undertake any testing deemed necessary, to include range-of-motion testing of the right hand and any electromyography/nerve conduction studies, if indicated.  

The rationale for all opinions must be provided in detail, citing to supporting clinical data as appropriate.

5. After undertaking any other development deemed appropriate, readjudicate the issues of entitlement to service connection for a psychiatric disability, to include PTSD, and entitlement to an initial disability rating in excess of 20 percent for the service-connected residuals of the right hand laceration and surgery.  If the benefits sought are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




